DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,100,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the obvious variants of the conflicting claim as shown in the table below.
17/344256
11,100,664 B2
1. A computer-implemented method comprising: 





























determining, at a computing device and based on segmentation data for an image, an object in the image; 
displaying, via a display component of a graphical user interface, a user-selectable version of the object, wherein the user selectable version of the object is based on a segmentation mask; determining, via the graphical user interface, user selection of the user-selectable version of the object; responsive to the user selection, applying a blurring process to the object in the image to generate a blurred version of the object; generating an edited version of the image by replacing the user-selectable version of the object with the blurred version of the object; and displaying, via the display component, the edited version of the image.
1. A computer-implemented method comprising: 
receiving, at a computing device, image data for a first image of a scene; determining a depth map for the scene, wherein the determining of the depth map comprises: receiving the first image and a second image of the scene, wherein the first image and the second image form a stereo pair and each include a plurality of pixels; initiating each of the plurality of pixels in the second image with a disparity hypothesis; recursively determining, from an image tile of a smaller pixel size to an image tile of a larger pixel size, matching costs of the disparity hypothesis for each of the plurality of pixels in the second image; based on the matching costs, generating an initial tiled disparity map including a plurality of image tiles, wherein each image tile of the initial tiled disparity map is assigned a disparity value estimate; refining the disparity value estimate of each image tile to include a slant hypothesis; and determining a final disparity estimate for each pixel of the second image based on the refined disparity value estimate of each image tile; 
determining segmentation data for the first image; and based at least in part on (a) the depth map, and (b) the segmentation data, processing the first image to generate an edited version of the first image.
18. The method of claim 1, further comprising:
 determining, based on the segmentation data, an object in the first image; displaying, via a graphic interface of a display screen, a user-selectable version of the object; 
receiving, via the graphic interface, an indication of a selection of the user-selectable version of the object; responsive to the user interaction, applying a blurring process to the object to generate a blurred version of the object; and replacing the user-selectable version of the object with the blurred version of the object.
19,20.
18.
18.
18.


It is seen that the conflicting claim 18 recites all limitations of the instant claim 1. The instant claims 19-120 are the obvious variants of the instant claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-11, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AN et al (U.S. Pub. 2020/0320726 A1, already of record).
Regarding claim 1, AN et al teaches a computer-implemented method (Fig. 7, and related descriptions) comprising: 
        determining, at a computing device and based on segmentation data for an image, an object in the image (paragraph [0011], “In some embodiments, the acquiring the selected focusing point includes: obtaining image blocks by segmenting the image based on a size of a focusing frame, and determining depth statistical values of the pixel points of each image block”; paragraph [0044], “After being trained through the training samples, the network model can extract image features with different levels from the image”); 
        displaying, via a display component of a graphical user interface, a user-selectable version of the object, wherein the user selectable version of the object is based on a segmentation mask (paragraphs [0010], [0018], [0021], “determining a blurred kernel based on the blurred radius and a pre-selected convolution kernel";  “In some embodiments, convolution kernels are in at least two of following shapes: heart shape, pentagram, circle, pentagon, and butterfly shape”. Also see paragraphs [0112]-[0113], Fig. 10); 
        determining, via the graphical user interface, user selection of the user-selectable version of the object (paragraph [0019], "select a specified image block as the focusing frame area based on the first operation instruction, where the depth statistical values in the specified image block are equal to the values of the focusing frame area in the first operation instruction, and the focusing frame area represents a position of the selected focusing point.” paragraphs [0114], [0116], [0129], “The present disclosure provides a plurality of shapes of the convolution kernels, a user can select the appropriate shapes of the convolution kernels according to needs to carry out blurring on images of different scenes, and the experience degree of the user is improved.”); 
      responsive to the user selection, applying a blurring process to the object in the image to generate a blurred version of the object (paragraph [0018], “and blur respective pixel points in an area of the depth distribution feature map based on the blurred kernel, where the area is an area with the pixel point to be blurred as a reference and the blurred radius as a radius.” Paragraph [0115], “Step 705: respective pixel points are blurred in an area of the depth distribution feature map by using the blurred kernel. The area is an area with the pixel point to be blurred as a reference and the blurred radius as a radius.”); 
       generating an edited version of the image by replacing the user-selectable version of the object with the blurred version of the object; and displaying, via the display component, the edited version of the image (See Figs. 10 and 11 for displaying the results of blurring effect.).
Regarding claim 2, AN et al teaches wherein the applying of the blurring process further comprises: responsive to the user selection, displaying an indication of the user selection of the user-selectable version of the object (Fig. 10, paragraph [0142], Show Mask).
Regarding claim 5, AN et al teaches wherein the applying of the blurring process further comprises: responsive to the user selection, displaying a user-selectable blur icon, and wherein user selection of the user-selectable blur icon initiates the applying of the blurring process (paragraph [0117], blur kernel).
Regarding claim 7, AN et al teaches wherein the applying of the blurring process further comprises: displaying a user-selectable blur slider for user input of an amount of blurring to be applied to the object (paragraph [0130], focus slider).
Regarding claim 8, AN et al teaches further comprising: based at least in part on the segmentation data, identifying at least one background area for the image, and wherein the generating of the edited version of the image comprises applying a blurring process to the at least one background area (paragraph [0044], classifying background; paragraph [0136], blurring background).
Regarding claim 9, AN et al teaches wherein the applying of the blurring process comprises: determining, based on a depth map, depth information for the at least one background area; and using the depth information for the at least one background area to apply a depth-variable blurring process to the at least one background area (Paragraph [0044], “Training samples of the network model are based on the image acquired by the monocular camera, and are obtained by taking the depth distribution feature map of each pixel point in the image as a label of the training samples. After being trained through the training samples, the network model can extract image features with different levels from the image, the image features includes image features at the various levels from the lowest level to the highest level, and then image features which not only include low-level features, but also include high-level features are obtained by fusing the image features with different levels.” paragraph [0136], “As shown in FIG. 10, Blur represents the correction function item in which the aperture value represents the blurred radius, and corresponds to the second operation instruction, the value range of Blur is 0-1, the larger the value, the larger the aperture value, the larger the aperture, the shallower the depth of field, and the more blur the background.”).
Regarding claim 10, AN et al teaches wherein the applying of the depth-variable blurring process comprises applying a depth-aware bokeh effect to blur the at least one background area (paragraph [0136], “As shown in FIG. 10, Blur represents the correction function item in which the aperture value represents the blurred radius, and corresponds to the second operation instruction, the value range of Blur is 0-1, the larger the value, the larger the aperture value, the larger the aperture, the shallower the depth of field, and the more blur the background.” Note: although AN et al does not use the term “bokeh effect”, the way of blurring the background in AN et al would result the bokeh effect.).
Regarding claim 11, AN et al teaches further comprising: determining a depth map for the image, and wherein the generating of the edited version of the image is based at least in part on the depth map (paragraph [0044], “Training samples of the network model are based on the image acquired by the monocular camera, and are obtained by taking the depth distribution feature map of each pixel point in the image as a label of the training samples. After being trained through the training samples, the network model can extract image features with different levels from the image, the image features includes image features at the various levels from the lowest level to the highest level, and then image features which not only include low-level features, but also include high-level features are obtained by fusing the image features with different levels.”).
Regarding claim 17, AN et al teaches wherein the image is captured by an image capturing component of the computing device (paragraphs [0005], [0014], camera).
Claim 19 recites a computing device, comprising: one or more processors; and data storage, wherein the data storage has stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing device to carry out functions as in claim 1.  AN et al teaches a computing device, comprising: one or more processors; and data storage, wherein the data storage has stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing device to carry out functions as in claim 1 (Fig. 13, and paragraph [0160, processor, memory, instructions, etc. Also see rejection of claim 1 above.).
Claim 20 recites a non-transitory computer readable medium having program instructions stored thereon that are executable by a processor to perform functions as in claim 1.  AN et al teaches a non-transitory computer readable medium having program instructions stored thereon that are executable by a processor to perform functions as in claim 1 (Fig. 13, and paragraph [0160, processor, memory, instructions, etc. Also see rejection of claim 1 above.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AN et al.
Regarding claim 12, AN et al does not explicitly teach, but suggests, the computer-implemented method of claim 1, further comprising: displaying, via the display component, a virtual lens selection menu comprising one or more user selectable virtual lenses, wherein each virtual lens is associated with a lens profile; receiving user selection of a virtual lens from the virtual lens selection menu; and responsive to the user selection of the virtual lens, adjusting an amount of background blurring based on the lens profile of the user selected virtual lens (paragraph [0117], selecting blur kernel; paragraph [0133], “Before the step of determining the blurred kernel according to the blurred radius and the pre-selected convolution kernel, the method further includes the following steps: a second operation instruction for the blurred radius is received, where the second operation instruction includes an aperture value; and a product of the aperture value and the determined blurred radius is determined as a final blurred radius.” The blur kernel in AN et al has the feature, e.g., the aperture value, and the function, determining the blurred radius, of the virtual lens in the claim.).
Regarding claim 13, AN et al does not explicitly teach, but suggests the computer-implemented method of claim 12, wherein the lens profile comprises a value of an aperture, further comprising: receiving user indication to increase the value of the aperture, and wherein, responsive to the user indication to increase the value of the aperture, the adjusting of the amount of background blurring comprises increasing the amount of background blurring, and narrowing a depth of field (paragraph [0136], “As shown in FIG. 10, Blur represents the correction function item in which the aperture value represents the blurred radius, and corresponds to the second operation instruction, the value range of Blur is 0-1, the larger the value, the larger the aperture value, the larger the aperture, the shallower the depth of field, and the more blur the background.”).
Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over AN et al, as applied to claims 1-2 above, and in view of Kutliroff et al (U.S. Pub. 2017/0243352 A1, already of record).
Regarding claim 3, AN et al remains as applied to claim 2 above. However, AN et al does not explicitly teach wherein the displaying of the indication comprises displaying a semi-transparent mask of the object by removing the user-selectable version of the object. 
Kutliroff et al, in the same field of endeavor, teaches wherein the displaying of the indication comprises displaying a semi-transparent mask of the object by removing the user-selectable version of the object (paragraph [0047], “Object deletion circuit 1102 may be configured to delete user selected objects from the scene. For each object to be deleted from the scene, a rendering engine generates a 2D mask 1110 based on the camera pose and the registration of the 3D model of the object to be deleted.” “The mask is overlaid (pixel replacement 1112) onto the RGB image captured at the current image frame of the camera and displayed to the user, effectively deleting the selected object from the displayed image.”). Using a semi-transparent mask as a selector is commonly practice in the field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in AN et al and Kutliroff et al, wherein the displaying of the indication comprises displaying a semi-transparent mask of the object by removing the user-selectable version of the object, which is a common practice in the field.
Regarding claim 4, the combination of AN et al and Kutliroff et al would suggest the computer-implemented method of claim 1, wherein the applying of the blurring process further comprises: responsive to the user selection, displaying a user-selectable object removal control, and wherein the generating of the edited version of the image is responsive to the user selection of the user-selectable object removal control (See AN et al: blurring; Kutliroff et al: paragraph [0027], “The AR manipulation circuit 140 may be configured to allow the user to delete, insert and/or replace objects within the scene based on information obtained from the scene analysis system 130, as will be explained in greater detail below”), which is a common GUI operation. The rationale of combination for claim 3 is incorporated herein.
Regarding claim 15, the combination of AN et al and Kutliroff et al would suggest the computer-implemented method of claim 1, further comprising: determining, based on the segmentation data for the image, a second object in the image; displaying, via the display component, a second user-selectable version of the second object, wherein the second user-selectable version of the object is based on a second segmentation mask; determining, via the graphical user interface, user selection of the second user-selectable version of the second object; receiving, via the graphical user interface, user indication to remove the second object from the image; and responsive to the user selection, applying an object removal process to the second object to remove the second object from the image (AN et al: paragraphs [0011], [0019], [0044], image segmentation, feature extraction, selecting object/blocks; Figs. 10-11, multiple objects; Kutliroff et al: paragraph [0027], “The AR manipulation circuit 140 may be configured to allow the user to delete, insert and/or replace objects within the scene based on information obtained from the scene analysis system 130, as will be explained in greater detail below”). The rationale of combination for claim 3 is incorporated herein.
Regarding claim 16, the combination of AN et al and Kutliroff et al would suggest the computer-implemented method of claim 15, further comprising: providing, via the graphical user interface, one or more selectable virtual objects; receiving, via the graphical user interface, user selection of a virtual object of the one or more selectable virtual objects; and inserting, in the image, the user selected virtual object to replace the removed second object (See AN et al: paragraphs [0011], [0019], [0044], image segmentation, feature extraction, selecting object/blocks; Figs. 10-11, multiple objects; Kutliroff et al: paragraph [0027], “The AR manipulation circuit 140 may be configured to allow the user to delete, insert and/or replace objects within the scene based on information obtained from the scene analysis system 130, as will be explained in greater detail below”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AN et al, as applied to claim 1 above, and in view of Krishnaswamy et al (U.S. 9,836,831 B1).
Regarding claim 6, AN et al remains as applied to claim 1 above. However, AN et al does not explicitly teach wherein the applying of the blurring process further comprises: simulating movement of the object during image capture by simulating a longer exposure than an initial exposure during the image capture.
Krishnaswamy et al, in the same field of endeavor, teaches wherein the applying of the blurring process further comprises: simulating movement of the object during image capture by simulating a longer exposure than an initial exposure during the image capture (column 14, lines 11-15, “The final composited image is a resulting output image having a simulated long-exposure effect in which moving objects or other features of the image are blurred in the direction or path of motion evidenced by the series of original images.”). Such an effect my be desirable in some situation, see Krishnaswamy et al, column 1, lines 17-20. The combination of AN et al and Krishnaswamy et al would result the claimed feature, and render the claim obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AN et al, as applied to claim 12 above, and in view of Esteban et al (U.S. Pub. 2014/0267618 A1).
Regarding claim 14, AN et al remains as applied to claim 12 above. However, AN et al does not explicitly teach wherein the lens profile comprises a focal length, further comprising: receiving user indication to decrease the focal length, and wherein, responsive to the user indication to decrease the focal length, the adjusting of the amount of background blurring comprises decreasing the amount of background blurring, and widening a depth of field.
Esteban et al, in the same field of endeavor, teaches wherein the lens profile comprises a focal length, further comprising: receiving user indication to decrease the focal length, and wherein, responsive to the user indication to decrease the focal length, the adjusting of the amount of background blurring comprises decreasing the amount of background blurring, and widening a depth of field (paragraphs [0047]-[0048], “For instance, at (110) of FIG. 1, the method can include generating refocused image(s) of the scene using a simulated virtual lens based on the depth data. The simulated virtual lens can be implemented by constructing a virtual lens model that specifies the blur of pixels of the refocused image(s) based on their depth value. A focal plane can be selected such that certain portions of the refocused image are in focus and other portions of the image are out of focus.” “In particular, the target object 125 (i.e. the flower) remains in focus and the background 122 of the image 120 has been blurred so that it appears out of focus. As a result, the refocused image 130 of the scene simulates an image captured with a shallow depth of field. The refocused image 130 can have a more appealing visual appearance and can look as if it has been captured by a professional camera with more sophisticated lens equipment.”). As AN et al and Esteban et al are combined, i.e., adding the relevant GUI function of Esteban et al into AN et al, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in AN et al and Esteban et al to obtain the claimed features. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome other rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 has the similar scope as claim 1 of the patented parent case. No prior art rejection is applied to the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/ Primary Examiner, Art Unit 2613